15-2013
     Huang v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A029 103 775
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   1st day of December, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   BAO LIN HUANG,
14            Petitioner,
15
16                    v.                                             15-2013
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     John Chang, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Anthony
28                                       P. Nicastro, Acting Assistant
29                                       Director; D. Nicholas Harling, Trial
30                                       Attorney, Office of Immigration
31                                       Litigation, United States
32                                       Department of Justice, Washington,
33                                       D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Bao Lin Huang, a native and citizen of China,

6    seeks review of a June 18, 2015, decision of the BIA, affirming

7    a November 19, 2013, decision of an Immigration Judge (“IJ”)

8    denying Huang’s applications for cancellation of removal and

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).      In re Bao Lin Huang, No. A029 103 775

11   (B.I.A. June 18, 2015), aff’g No. A029 103 775 (Immig. Ct. N.Y.

12   City Nov. 19, 2013).       We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14       We    address   only    cancellation   of   removal.   As   the

15   Government points out, Huang has not challenged the denial of

16   asylum, withholding of removal, or CAT relief in this Court.

17   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir.

18   2005) (holding that claims not sufficiently argued in a brief

19   are abandoned).

20       For an applicant, like Huang, who is not a lawful permanent

21   resident to obtain cancellation of removal, he must establish,

22   in relevant part, that his “removal would result in exceptional

23   and extremely unusual hardship to [his] spouse, parent, or

                                       2
1    child, who is a citizen of the United States or an alien lawfully

2    admitted for permanent residence.”         8 U.S.C. § 1229b(b)(1)(D).

3    Exceptional and extremely unusual hardship is “'substantially'

4    beyond the ordinary hardship that would be expected” when a

5    close family member leaves the country, and is limited to “truly

6    exceptional” situations.        In re Monreal-Aguinaga, 23 I. & N.

7    Dec. 56, 62 (B.I.A. 2001); accord Barco-Sandoval v. Gonzales,

8    516 F.3d 35, 40-41 (2d Cir. 2008).        “[C]onsideration should be

9    given to the age, health, and circumstances of the qualifying

10   family members, including how a lower standard of living or

11   adverse country conditions in the country of return might affect

12   those relatives.”      In re Gonzalez Recinas, 23 I. & N. Dec. 467,

13   468 (B.I.A. 2002).

14       The    agency     concluded    that   the   hardship    to    Huang’s

15   qualifying relative—his 19-year-old U.S.-citizen son—did not

16   rise to the level of exceptional and extremely unusual.              Our

17   jurisdiction    to     review     this    decision    is   limited    to

18   “constitutional claims or questions of law.”               See 8 U.S.C.

19   § 1252(a)(2)(B)(i), (D); accord Barco-Sandoval, 516 F.3d at

20   38-39.     Fact-finding is flawed by an error of law in the

21   hardship    context    when     “facts    important   to    the   subtle

22   determination of ‘exceptional and extremely unusual hardship’

23   have been totally overlooked and others have been seriously

                                         3
1    mischaracterized.”    Mendez v. Holder, 566 F.3d 316, 323 (2d

2    Cir. 2009).

3          Huang has not identified any error that rises to the level

4    of a constitutional claim or question of law.         He argues that

5    the agency ignored medical evidence of his son’s need for

6    treatment of asthma and a depressive disorder and the testimony

7    of his son’s psychologist that his son’s depression would be

8    exacerbated by either returning to China with Huang or remaining

9    in the United States without Huang.    We do not mean to minimize

10   his   son's   depression   caused   apparently   in    part   by   the

11   possibility of Huang's removal, but Huang’s argument is belied

12   by the record.    The agency explicitly acknowledged his son’s

13   health concerns and medical evidence (although the IJ noted that

14   many of the medical records were illegible), and discussed the

15   testimony of the psychologist.       Accordingly, Huang has not

16   shown an error of law, but is challenging the factual findings,

17   that is, the level of hardship that Huang’s son will suffer.

18   See 8 U.S.C. § 1252(a)(2)(B)(i); Barco-Sandoval, 516 F.3d at

19   38-39.

20         For the foregoing reasons, the petition for review is

21   DENIED. As we have completed our review, any stay of removal

22   that the Court previously granted in this petition is VACATED,

23   and any pending motion for a stay of removal in this petition

                                     4
1   is DENIED as moot. Any pending request for oral argument in this

2   petition is DENIED in accordance with Federal Rule of Appellate

3   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

4                                FOR THE COURT:
5                                Catherine O’Hagan Wolfe, Clerk




                                   5